Case: 20-108    Document: 6     Page: 1    Filed: 01/31/2020




           NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

  In re: PIETRO PASQUALE ANTONIO SGROMO,
                     Petitioner
              ______________________

                         2020-108
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Eastern District of Texas in No. 2:19-
cv-00068-RSP, Magistrate Judge Roy S. Payne.
                  ______________________

                      ON PETITION
                  ______________________

PER CURIAM.
                        ORDER
    Pietro Pasquale Antonio Sgromo petitions for a writ of
mandamus to compel the United States District Court for
the Eastern District of Texas to reverse its dismissal of the
case and grant injunctive and other relief.
    Mr. Sgromo filed a complaint in the Eastern District of
Texas, alleging, inter alia, infringement of two patents. On
September 13, 2019, the district court entered judgment
dismissing the case. On September 23, 2019, Mr. Sgromo
moved for reconsideration and to alter the judgment. On
September 27, 2019, the district court denied those
Case: 20-108     Document: 6     Page: 2    Filed: 01/31/2020




2                                              IN RE: SGROMO




requests. On October 13, 2019, Mr. Sgromo filed this peti-
tion for writ of mandamus in the district court.
     Mandamus is not available to Mr. Sgromo because he
could have obtained review of the district court’s decisions
through direct appeal. See In re Pollitz, 206 U.S. 323, 331
(1907) (“[M]andamus cannot . . . be used to perform the of-
fice of an appeal.”). However, we may construe a petition
as a notice of appeal if filed within the filing deadline.
Those are the circumstances here. We therefore construe
the petition as a timely notice of appeal and direct the clerk
to docket the appeal in the usual course.
      Accordingly,
      IT IS ORDERED THAT:
     The petition for writ of mandamus is denied because
the matter is treated as a timely notice of appeal. The clerk
is directed to docket the case as an appeal.
                                    FOR THE COURT

      January 31, 2020              /s/ Peter R. Marksteiner
         Date                       Peter R. Marksteiner
                                    Clerk of Court


s28